DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/363,793 filed 03/25/2019 and Amendment filed 06/22/2021.
Claims 1-20 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/22/2021, with respect to claims 14-17 have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with Mr. Jared D. Riedl (Registration No. 68,272) on 07/13/2021.
6.	The application has been amended as follows: 

To Claims
Cancel claims 1-13, 18-20
Claim 14 line 2 after “first surface” insert --on a bottom of the housing--
Claim 14 line 3 after “second surface” insert --on a top of the housing--

Allowable Subject Matter
7.	Claims 14-17 are allowed.
with consideration Applicants’ Amendment/Arguments filed 06/22/2021 (Remarks, Pages 12-14) the prior art of record does not teach or fairly suggest specific arrangements of elements in the manner recited in the instant claims, such as: A portable power source comprising: a housing supportable relative to a support surface, the housing having a first surface on a bottom of the housing facing the support surface and a second surface on a top of the housing facing away from the first surface , the housing including 	a first battery support on the first surface, a second battery support on the second surface, and power outlet; a circuit supported by the housing and including a first input terminal on the first battery support, a second input terminal on the second battery support  among all limitations of claim 14 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The closest Prior art Hurst et al. (US Patent 8,198,759) discloses A battery pack connection scheme, that provides an optimum DC environment for every cell in the pack, such that every cell in the same or similar voltage level in the pack sees exactly the same voltage and current environment (abstract), wherein the battery pack 400 has high-performance power cells 401-404, precision cables 410, and a frame with several parts. Power cells 401-404 are connected in parallel by precision cables 410 (col. 14, ll.33-36), 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
07/14/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851